Title: To George Washington from Lieutenant Colonel Francis Barber, 14 January 1780
From: Barber, Francis
To: Washington, George


          
            Sir,
            Woodbury—Glocestor County [N.J.] Jany 14th 1780
          
          I arrived at this place on the 12th instant, and the day following the magistrates were assembled. Upon reading your adress they expressed great distress at the sufferings of the army, and

the utmost readiness to take up the business immediately. They possessed not the least doubt, that the quantity of Indian corn (of wheat, they said, they had none) would be speedily collected; but were somewhat apprehensive that from the disaffection of the owners, a number of the cattle must be impressed. In this case, they unanimously agreed to represent such persons, & the number each ought to supply, and recommended my taking them without hesitation. In all probability, the whole of the grain & cattle will be started from hence in less time than was allowed for collecting them.
          On my journey to this place, I saw at Princeton, I believe, about forty or fifty cattle belonging to the army, and I was informed by several inhabitants that they had been there in a starving condition for more than two weeks. I am also informed by the magistrates here, that there are in this town & the neighbourhood of it above one hundred cattle, which have been purchased for the army a considerable time—some of them for more than a year past. Mr ⟨H⟩ugg informs me he has just received orders to forward fifty & retain the rest of them until Spring.
          I should be glad to be instructed, whether the grain should not be forwarded immediately from this place without preparation, the transportation being at present so exceedingly easy; and whether it should be sent to Morristown, or lodged at the mills on this side the camp. I am, Sir, with the highest respect & esteem your Excellency’s very humble Servant
          
            F. Barber
          
        